 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 1 of 11 PageID #: 34
Filed                20-Cl-001869 03/1212020              David L. Nicholson, Je,ferson Circuit Clerk
A true copy attest 20-C6-001869 03/1212020                lsfDavid L. Nichofson, Jefferson Circuit Cierk



                                  COMMONWEALTH OF KENTUCKY
                                    JEFFERSON CIRCUIT COURT
                                          DIVISION
                                    CIVIL ACTION NO.

     PARK WOOD VILLAS COUNSEL OF CO-OWNERS, INC.                                           PLAINTIFF
                                                                                                            M
                                                                                                            O
                                                                                                            C.
     V.                         PLAINTIFF'S ORIGINAL COMPLAINT                                              0
                                                                                                            0
     NATIONWIDE GENERAL INSURANCE COMPANY                                                DEFENDANT          o
                                                                                                            a
                                                                                                            0
                                                                                                            ~
                                                                                                            ~
     Serve:                                                                                                 ~
                                                                                                            ~
                                                                                                            x
                                                                                                            u
                                                                                                            ro
                                                                                                            a
     Corporation Service Company
     421 West Main Street
     Frankfort, KY 40601



                COMES NOW, Park Wood Villas Council of Co-Owners, Inc. (hereinafter referred to

     as "Park Wood" and/or "Plaintiff'), complaining of Nationwide General Insurance Company

     (hereinafter referred to as "Nationwide" and/or "Defendant") and respectfully show as follows:

                                               I.
                                  PARTIES AND PROCESS SERVICE

     1.       At all times material hereto, Plaintiff Park Wood was and is a Kentucky Non-Profit

     Corporation Company with its principal office in Jefferson County, Keritucky.

     2.       Defendant Nationwide is an insurance company engaging in the business of insurance in

     the State of Kentucky. Defendant may be served through their registered agent, Corporation

     Service Company, at 421 West Main Street, Frankfort, Kentucky 40601.

                                                    II.
                                                 VENUE
                                                                                                            M
     3.       Venue is proper in Jefferson County, Kentucky because the insured property giving rise        0
                                                                                                            0
                                                                                                            0
                                                                                                            w
                                                                                                            0
     to this cause of action is situated in Jefferson County, Kentucky. KRS § 452.460.                      M
                                                                                                            O
                                                                                                            O
                                                                                                            O
                                                                                                            O
                                                                                                            O
                                                   III.
                                                                                                            ~
                                                                                                            ~
                                                                                                 EXHIBIT    Y



                                                                                                      B
                                                                                                            U
                                                                                                            ri
                                                                                                            a

Filed               20-Cl-001$69 03112/2020               i2avid L. R1ictiolson, Jefferson Circijit Clerk
A true copy attest 20-CI-001863 03/1212020                /slDavid L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 2 of 11 PageID #: 35
Filed               20-Cl-001869 • 03112/2020             David L. Nicholson, .fefferson Circuit Clerk
A true copy attest 20-CI-001869 03112/2020 .              /s/David L. Nicholson, Jefferson Circuit Clerk



                                NOTICE AND CONDITIONS PRECEDENT

      4.     All other conditions precedent necessary to maintain this action and the Claim under the

      Policy have been performed, occurred, or have been waived by Defendant; or Defendant is

      otherwise estopped from raising same due to Defendant's prior breach of the insurance contract.

      Defendant has not been prejudiced
                              ~                                        or
                                        by Plaintiff's action, inactions,
                                                                        , delays, if any.
      5.     Any failures that may have occurred on behalf of the Plaintiff have not prejudiced the

      Defendant in this case.

                                                    IV.
                                                   FACTS

      6.     Plaintiff is the owner of multiple condominium buildings located at 9710 McNeely Lake

      Drive, Louisville, Kentucky 40229-1747 (the "Property"). The Property was insured by

      insurance policy number ACP BPHG3037579417, issued by Defendant Nationwide (the

      "Policy"). Plaintiff is the owner of the Policy and the named insured on the Policy.

      7.     On or about March 14, 2019, or another time when the Policy was in effect, a severe hail

      and windstorm caused substantial damage to the Property and constituted a covered loss under

      the Policy. After becoming aware of the damages to their Property as a result of the storm,

      Plaintiff made a claim and demand for payment on Defendant for damages to the Property and

      other damages covered by the terms of the Policy.

      8.     After the claim was received and assigned, Defendant assigned claim number 811427-GI

      (the "Claim") to the.loss and began their investigation. Throughout the handling of Plaintiff's

      Claim, Defendant, through its agents, employees, and representatives, failed to comply with the

      Policy, the Kentucky insurance Code and Kentucky law in handling Plaintiff's claim. Further,

   ! Defendant has refused to pay all amounts due and owing under the Policy for the Claim.




       Park Wood Villas v. Nationwide            Page 2
Fileti Plaintiff's OrigiLigl PpooqV69 03/12/2020          David L. Nicholson, Jefferson Circuit Clerk
A true copy attest 20-C"01869 03112/2020                  /slDavid L. Nichotson, Jefferson Circuit Clerk
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 3 of 11 PageID #: 36
Fi(ed                20-CI-009869 03!12l2020               IDavid L. Nicholson, Jei`ferson Circuit Cierk
A true +copy attest 20-Ci-001869 03112J2020                Is/David L. Nichalson, Jefterson C'ircisit Clerk



      9.      Defendant assigned its adjusters to investigate the Claim. Defendant completed their

      inspection of the Property on approximately April 15, 2019. Defendant's inspection was

      performed with a pre-determined approach designed to aid in the wrongful denial and
                                                                                                              M
      underpayment of Plaintiff's Claim. Defendant intentionally overlooked numerous areas of storm-

      caused damages on the Property. This led to a gross undervaluation and misrepresentation of the

      covered losses under the Policy.

     10.      The storm-caused damages frorn the loss were, or should have been, evident to Defendant

      from the outset of their investigation, but were intentionally overlooked in an effort to avoid

     payment as owed under the Policy.

      11. ' Defendant further made numerous false allegations and statements with regards to their

      estimate of the damages. In two letters dated October 8, 2019 and September 9, 2019, Defendant

      represented that it reviewed its estimates with, and allegedly obtained approval from, Plaintiff's

      representative on the amount of damages and repair costs. These are false allegations made by

      Defendant which Defendant continuously relied on to avoid making full payment on the claim as

      owed.

      12.     Although Defendant had shared its estimates with Plaintiff's representative, the

      representative did not represent to Defendant that Defendant's valuation was approved nor

      agreed to.

      13.     Plaintiff s representative had instead recognized Defendant's failure to incorporate

      numerous items of storm-caused damages and provide a proper repair estimate. Defendant's

      misrepresentations to the contrary, in two separate correspondences, are clear evidence of              m

      Defendant's intentional and biased acts in the overall mishandling of Plaintiff's claim.




       Park Wood Villas v. Nationwide          Page 3
FiiPd Plaintiff's Origi~~1 Ppb1j%6g 03/1212020             David L. Nicholson, Je,fferson Circuit ClerlC
A true copy attest 20-Ci-001869 03/1212020                 /sli3avid L. Nicholson, .lefterson Circuit Clerk
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 4 of 11 PageID #: 37
Filed               20-Ci-001869 03f12/2020                  t3avid L. Nicholson, Jeff'erson Circuit Glertc
A true copy attest 20-Ci-001869 03112I2020                   !s/pavid L. Pdicholson, Jefferson Circuit Cierk



       14.    Defendant failed to make full payment for the covered losses as owed under the Policy.

      Defendant's inadequate payment on the claim was based on its improper and gross

      undervaluation of the damages.
                                                                                                               y
       15.    After the wrongful claim denial, Plaintiff was forced to retain a Public Adjusting firm to

      assist in the investigation of the Claim.

       16.    Defendant's acts and omissions, through their breach of contract, misrepresentations of

      the covered losses and policy terms, breach of the common law duty of good faith and fair

      dealing, and intentional violations of the Kentucky Insurance Code, caused Plaintiff to retain a

      Public Adjusting firm. This resulted in Plaintiff relinquishing a portion of any payment made on

      the Claim for the services provided by the Public Adjusting firm. Therefore, Plaintiff ,is entitled

      to recover a sum for these direct and foreseeable consequential damages from Defendant's

      wrongful acts and omissions.

       17.    Plaintiff" s Public Adjuster inspected the Property and noted numerous areas of storm-

      caused damages that were omitted from Defendant's prior, investigation. Plaintiff's Public

      Adjuster presented this estimate to Defendant on approximately August 28, 2019.

       18.    Despite receiving this information about the Claim, Defendant ignored this information

      and continued to improperly deny Plaintiff's Claim based on their prior misrepresentations and

      false contentions.

       19.    Instead, Defendant performed another reinspection of the Property in which it continued

      to misrepresent the covered losses at the Property. This once again led to the gross

      undervaluation of the storm-caused damages at the Property. Defendant indicated their position           m
                                                                                                               0
                                                                                                               0
                                                                                                               0
      on the claim remained unchanged.                                                                         0
                                                                                                               0
                                                                                                               to
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               ~
                                                                                                               ~
                                                                                                               ~
                                                                                                               s
                                                                                                               U
                                                                                                               ~
       Park Wood Villas v. Nationwide               Page 4                                                     a
FifecB Plaintiff's Origit2g1.~,P- '69939 03/1212020          I?avid L. Nicholson, Jefferson Circuit Clerk
A true copy attest 20-Cl-001E69 0311112020                   lslDavid L. Nielioison, Jefferson Circuit Cferk
     Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 5 of 11 PageID #: 38
    Filed               20-CI-001869 03h212020                  David-L. Nicholson, Jefferson Circuit Cierk
    A true copy attest 20-CI-001869 03t1212020                  /s/David L. Nichotson, Jefferson Circuit Clerk



          20.      Defendant continued to improperly deny Plaintiff s claim based on prior

          misrepresentations. Defendant failed to readjust their prior estimates to account for the full extent

          of covered losses.

          21.      Defendant's acts and omissions have caused Plaintiff inconvenience and have resulted in        C)




          Plaintiff's inability to make full and proper use of its Property.

          22.      Defendant was obligated to pay Plaintiff's Claim in full under the terms of the Policy

          Defendant did not have a reasonable basis in law or fact for denying Plaintiff's Claim. Furthet,

          Defendant knew there was no reasonable basis for denying Plaintiff's Claim, or otherwise acted

          in reckless disregard for whether such a basis existed. Defendant refused to pay the full proceeds

          owed under the Policy, although due demand was made , for proceeds to be paid in an amount

          sufficient to cover the damaged property. Defendant's conduct constitutes a breach of the

          insurance contract between Defendant and Plaintiff and bad faith in the handling of Plaintiff's

          Claim.

          23.      Defendant misrepresented to Plaintiff that the damage to the Property was not covered

          under the Policy, even though the damage was covered by the Policy. Defendant failed to

          conduct a proper investigation or provide to Plaintiff a thorough estimate that incorporating the

          full extent of covered losses, and misrepresented to Plaintiff about the coverage of the Policy.

          Defendant relied on inapplicable policy exclusions and also misrepresented the coverage

          afforded by the Policy for direct physical loss.

          24.      Defendant has failed to acknowledge and has failed to act reasonably promptly upon

          communications with r`espect to the Claim.                                                              M


~
          25. Defendant has failed to adopt and implement reasonable standards for the prompt

          investigation of the Claim.



           Park Wood Villas v. Nationwide,          Page 5
    I"iied Plaintiff's Origipql,Rpb64g6y 03112/2020             David L. Nicholson, Jefferson Circuit Clerk
    A true copy attest 20-CI-001669 03/12/2020                  IslDavid L. Nicholson, Jefferson Circuit Clerk
                                                                                                                  ~
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 6 of 11 PageID #: 39
                                             ~
Filed                   28-Cl-001869 03t1212020               David L. Nichotson, Jefferson Circuit dlerk
A true copy attest 20-CE-001869 03112/2020                    IslDavid L. Nicfiolson, JefFerson Circuit Cierl4



        26.    Defendant has failed to make a good faith attempt to settle the claim and has failed to

        make payment to Plaintiff as owed under the Policy. As a result of Defendant's acts and

        omissions, Plaintiff is entitled to interest pursuant to KRS 304.12-235.

        27.    Defendant refused to pay the Claim as fiilly owed without first conducting a reasonable           M

                                                                                                                 O
                                                                                                                 O
                                                                                                                 O
                                                                                                                 0
        investigation based upon all available information. Further, Defendant has failed to attempt in          0
                                                                                                                 co
                                                                                                                 0
                                                                                                                 C.
        good-faith to effectuate a prompt, fair and equitable settlement of the Claim in which their             C
                                                                                                                 0
                                                                                                                 U
                                                                                                                 lm
                                                                                                                 ~
                                                                                                                 Y
        liability had become reasonably clear. Thus, their denial to fully coinpensate Plaintiff was a           U
                                                                                                                 b
                                                                                                                 a

        misrepresentation of the Policy and of pertinent facts. Defendant's conduct as described above

        constitutes a violation of KY. STAT. §304.12-230

                                                         V.
                        CAUSES OF ACTION AGAINST DEFENDANT NATIONWIDE

        28.    Defendant Nationwide is liable to Plaintifffor intentional breach of contract, intentional

        breach of the duty of good faith and fair dealing, bad faith, as well as intentional violations of the

        Kentucky Insurance Code.

        29.    Plaintiff reincorporates and realleges each and every preceding allegation as if fully set

        forth herein.

               A.       COUNT ONE: Breach of Contract.

        30.    The Policy is a valid, binding and enforceable contract between Plaintiff and Defendant

        Nationwide. Defendant, , individually and by and through its agents, representatives, and

        employees, breached the contract by refusing to perform its obligations under the terms of the

        Policy and pursuant to Kentucky law. Defendant's breach proximately caused Plaintiff injuries

        and damages within the minimal jurisdictional limits of this Court. All conditions precedent

        required under the Policy have been performed, excused, waived or otherwise satisfied by




      Park Wood Villas v. Nationwide             Page 6
Filed Plaintiff's 0rigi2g1 Ppfiti4g69 03/12/2020              Cavicl L. Nicholson, Jefferson Circuit Cli3rk
A true copy attest 20-CI-001869 03!12J2020                    /slDavic! L. Nichotson, Jefferson Circuit Clerk
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 7 of 11 PageID #: 40
Filed               20-Ct-007869 03112/2020                 navici L. Nicholson, JeFfersori Circuit C{erEt
A true copy attest 20-CI-001869 03I1212020                  /sl[3avid L. Nicholson, Jefferson Circuit C(erk



      Plaintiff, or, Defendant is estopped from raising the issue due to Defendant's prior breach of the

      insurance contract.

      31.     As a direct and proximate result of Defendant's breach, Plaintiff has sustained property,
                                                                                                              ~.
      damage, inconvenience, and has been denied full and proper use of its Property. Further, Plaintiff

      has incurred costs and expenses related to the loss of full and proper use of its Property, attorney

      fees, professional fees, and other costs, all to their damage.in an amount exceeding the minimal

      jurisdictional limits of this Court.

              B.      COUNT TWO: Noncompliance with the Kentucky Insurance Code: Unfair
                      Claims Settlement Practices Act.

     32.      The condiict, acts, and/or omissions by Defendant constituted Unfair Claims Settlement

      Practices, pursuant to KY STAT.§ 304.12-230, in that Defendant did not attempt in good faith to

      effectuate prompt, fair, and equitable settlement of claims in which liability , has become

      reasonably clear, and by compelling its insured to institute litigation to recover a fair amount for

      the Claim.

      33.     As described above, Defendant knew there was no reasonable basis, or acted in reckless

      disregard for whether. such a basis existed, in denying the Claim and/or failing to effectuate a

      proinpt, fair, and equitable settlement of the Claim. Defendant was obligated to pay the Claim

      under the terms of the Policy, lacked a reasonable basis for denying the Claim, and either knew

      there was no reasonable basis for doing so, or acted with reckless disregard for whether such a

      basis existed. Defendant's acts and omissions constitutes bad faith and in violation of the Unfair

      Claims Settlement Practices Act, as outline in KRS 3014 12-230.
                                                                                                              cq
      34.     As a direct arid proximate result of Defendant's bad faith and violations of the Unfair

      Claims Settlement Practices Act, Plaintiff has sustained property damage losses, inconvenience,

      and has been denied full and proper use of its Property. Further, Plaintiff has incurred costs and


   , Park Wood Villas v. Nationwide                Page 7
Filed Plaintiff's Origir24l.tppooqg69 03/12/2020            David L. Nicholson, Jefferson Circuit Clerk
A true cony attest 20-CI-001869 03/12/2020                  lsldavid L. Nicholsnn, Jefferson Circuit CEerk
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 8 of 11 PageID #: 41
Filed               20-CI-001869 03/12/2020                 David L. Nichoison, Jefferson Circuit Clerk
A true copy attest 20-Ci-001$69 03/12/2020                  /s/David L. Nicholson, Jefferson Circuit Clerk



      expenses related to the loss of full and proper use of its Property, attorney fees, professional fees,

      and other costs, all to their damage in an amount exceeding the minimal jurisdictional limits of

      this Court.
                                                                                                               M
     35.      Plaintiff asserts the bad faith and/or violations of the Unfair Claims Settlement Practices

      Act by Defendant were intentional, willful, wanton, reckless, and the acts of Defendant were

      grossly negligent, and constituted oppression and malice upon or towards Plaintiff thus entitling

      Plaintiff to an award of punitive damages to be determined by the jury.

              C.      COUNT THREE: Negligence.

     36.      Defendant owed a duty to Plaintiff to exercise reasonable care in performing the repair of

      the Property.

     37.      Defendant so carelessly and negligently performed the repair of Plaintiff's Property as to

      constitute a breach of the duty they owed the Plaintiff.

     38.      As a direct and proximate result of this breach, Plaintiff has sustained property damage

      losses, inconvenience, and has been denied full and proper use of its Property. Further, Plaintiff

      has incurred costs and expenses related to the loss of use of its Property, attorney fees,

      professional fees, and other costs, all to their damage in an amount exceeding the minimal

      jurisdictional limits of this Court.

      39.     'Plaintiff asserts that the actions of Defendant were intentional, willful, wanton, reckless,

      and the acts of Defendant were grossly negligent, and constituted oppression and malice upon or

      towards Plaintiff, thus entitling Plaintiff to punitive damages in an amount to be determined by a

      jury•                     ~                                                                              w


              D.      COUNT FOUR: Breach of the Duty of Good Faith and Fair Dealing.




       Park Wood Villas v. Nationwide             Page 8
Filed Plaintiff's Origigql GPp,0~iqp~~ 0311212020           David L. Nicho4son, Jefferson Circuit Clerk
A true cotay attest 20-Ci-001869 03/12/2020                 /s/David L. Nichoison, ,lefferson Circuit Cferk
 Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 9 of 11 PageID #: 42
Filed               20-Ci-001669 03/12/2020                 i3avid L. Rfichotson, .lefferson Circuit Clertr
A true copy attest 20-Cl-001869 03/12/2020                  !s/David L. Nicho0son, Jef€erson Circuit Clerk



      40.     Defendant's above-described acts and omissions breached the common law duty of good

      faith and fair dealing contained in the contract .which was owed to Plaintiff by denying or

      delaying full payment on the Claim when Defendant knew or should have known that its liability

      to Plaintiff was reasonably clear.

      41.     As a direct and proximate result of said acts and omissions, Plaintiff has sustained

      property damage, and inconvenience. Defendant's conduct proximately caused Plaintiff to be

      restricted to full and proper use of its Property, which caused Plairitiff to incur costs and

      expenses related to the loss of use of its Property, attorney fees, professional fees, and other costs

      all to their damage in an amount exceeding the minimal jurisdictional limits of this Court. _

       42.    Plaintiff asserts that the actions of Defendant were intentional, willful, wanton, reckless,

      and the acts of Defendant were grossly negligent, and constituted oppression and malice upon or

      towards the Plaintiff, thus entitling them to punitive damages in an amount to be determined by a

      jury•

                                                   vI.
                                                KNOWLEDGE

       43.    Each of the Defendant's acts described above, together and singularly, . was done

      intentionally, knowingly, willfully, and with . reckless disregard as the safety of Plaintiff, its

      property, its residents, the damages and claims.

                                                    VII.
                                                  DAMAGES

      44.     Plaintiff will show that all the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained by Plaintiff.

      45.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain,

      which is the amount of Plaintiff's claim, together with attorney fees.



      Park Wood Villas v. Nationwide              Page 9
F'iled Plaintiff's Origi2QPp.049969
                                 03/1212020                 Ceal✓ id L. Nichols+an, JefPersvn Circui4 Clerk
A true copy aftest 20-CI-001865 03/12/2020                  /s/David L. Nichofson, Jefferson Circuit Cterk
Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 10 of 11 PageID #: 43
Filecl              20-Cl-001869 0311212020              l7avid L. Nichotson, Jefferson Circtsit Clerk
A true copy attest 20-Ct-001869 03/12/2020               lslDavid L. NicholsQn, Jefferson Circuit Cierk



     46.     For noncompliance with the Kentucky Insurance Code, Unfair Claims Settlement

     Practices, Plaintiff is entitled to actual damages, which include the loss of the benefits that

     should have been paid pursuant to the Policy, court costs and attorney's fees.

     47.     For knowing conduct of the acts complained of with respect to serious harm that was

     known to Defendant that would occur as a result of their misconduct, and Defendant's reckless

     disregard of the rights of Plaintiff, Plaintiff asks for an award of punitive damages under KRS §

     411.186.

     48.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

     compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

     such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

     owed, and exemplary damages.

     49.     Defendant's acts and omissions, through their breach of contract, breach of the common

     law duty of good faith and fair dealing, and violations of the Kentucky Insurance Code,

     compelled Plaintiff to retain a Public Adjusting firm and relinquish a portion of any payment

     made on the Claim for the services provided by the Public Adjusting firm. Therefore, Plaintiff is

     entitled to , recover a sum for these direct and foreseeable consequential damages from
                                        ~
     Defendant's wrongful acts and omissions.

     50.     For Defendant's failure to make a good faith attempt to settle the claim within the

     statutory time limits mandated under KRS 304.12-235, Plaintiffis entitled to twelve (12) percent

     interest per annum of the value of the fmal settlement. KRS § 304.12-235.

     51.     For.the prosecution and collection of this claim, Plaintiff has been compelled to engage

     the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

     entitled to recover a sum for the reasonable and necessary services of Plaintiff's attorneys in the



     Park Yirood Villas v. Ndtionwide          Page 10
Fiierl Plaintiff's OrigiN1.ROOM~3 03l1212020             David L. Nicholson, Jeffersan Circvit Cler6t
A true copy attest 20-Cl -001869 03/12J2020              Is(®avicf L. Riichoison, Jefferson Circuit Clerk
Case 3:20-cv-00280-JRW-CHL Document 1-2 Filed 04/17/20 Page 11 of 11 PageID #: 44
 c
Fiied                 20-CI-001869 0311212020                 David L. Nictiolson, Jefferson Circuit Cler6c
A true copy attest    20-C{-001£369 03/1212020                /s/i3avid L. h4ichoEson, Jefferson Circuit Clerk



      preparation and trial of this action, including any appeals to the Court of Appeals and/or the

      Supreme Court of Kentucky. KRS § 304.12-235.

                                                   VIII.
                                               JURY DEMAND

      52.     Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                                     IX.
                                                   PRAYER

      53.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

      Plaintiff has and recover such sums as would reasonably and justly compensate Plaintiff in

      accordance with the rules of law and procedure, both as to actual damages, statutory penalties

      and interest, and all punitive and exemplary damages as may be found. In addition, Plaintiff

      requests the award of attorney's fees for the trial and any appeal of this case, for all costs of

      Court on their behalf expended, for pre judgment and post judgment interest as allowed by law,

      and for any other and further relief, either at law or in equity, to which Plaintiff may show itself

      to be justly entitled.

                                                              Respectfully submitted,

                                                              /s/ Erik D. Peterson
                                                              ERIK D. PETERSON (KBA NO. 93003)
                                                              Mehr Fairbanks & Peterson
                                                               Trial Lawyers, PLLC
                                                              201 West Short St.,.Ste. 800
                                                              Lexington, Kentucky 40507
                                                              Telephone: (859) 225-3731
                                                              Facsimile: (859) 225-3830
                                                              Email: edp@austinmehr.com

                                                         1.   Attorney fos• Plaintiff                             V




       Park Wood Villas v. Nationwide             Page 11
Fileci Plaintiff's 0rig1pglFie.tj49V69 03/12/2020             Davicf L. Nict►olson, .lefferson Circuit Clerk
A true copy attest    20-CI-(}01869 03/12/2020                /sfJavid L. iVicholson, .lefferson Circuit Cferit
